ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division * that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted *1177and that the opinion and judgment of September 6, 1990, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before April 26, 1991.